 

Exhibit 10.7

AGREEMENT

THIS AGREEMENT, entered into as of February 27, 2007, by and between New Plan
Excel Realty Trust, Inc., a Maryland corporation (the “Company”) and Leonard
Brumberg (the “Executive”),

W I T N E S S E T H:

WHEREAS, the Company and the Executive have previously entered into that certain
Employment Agreement dated September 14, 2000, as amended (the “Employment
Agreement”);

WHEREAS, the Company and the Executive now desire to make certain amendments to
the Employment Agreement to be effective in the event of consummation of the
Offer described in the Agreement and Plan of Merger, dated as of February 27,
2007, by and among the Company, Excel Realty Partners, L.P., Super
IntermediateCo LLC, Super MergerSub, Inc., and Super DownREIT MergerSub LLC;

NOW, THEREFORE, it is agreed as follows:

1.             Section 6(d) of the Employment Agreement is hereby amended by
adding the following new paragraph (5) to the definition of Change in Control of
the Company:

“(5)         notwithstanding paragraphs (1) through (4) above, the Effective
Time of the Merger (as such terms are defined in the Agreement and Plan of
Merger, dated as of February 27, 2007, by and among the Company, Excel Realty
Partners, L.P., Super IntermediateCo LLC, Super MergerSub, Inc., and Super
DownREIT MergerSub LLC (the “Merger Agreement”)), and in no case shall a Change
in Control be treated as occurring as of the closing date of the Offer (as
defined in the Merger Agreement) or at any time prior to the Effective Time of
the Merger.

Notwithstanding anything to the contrary below or otherwise in this Agreement,
(i) a cure period shall not be required to give effect to the Executive’s Good
Reason resignation on account of a transaction described in paragraph (5) of the
definition of Change in Control (above), (ii) the Executive shall not be deemed
to have waived his right to terminate his employment for Good Reason by not
providing notice of an intent to terminate employment as of the closing date of
the Offer or at any time prior to the Effective Time of the Merger, and (iii)
the Executive may terminate his employment for Good Reason by providing written
notice thereof on the Effective Time of the Merger or within the thirty (30) day
period immediately following the Effective Time of the Merger.”

1


--------------------------------------------------------------------------------


2.             The Employment Agreement is hereby amended by adding the
following new Section to the end of the Employment Agreement:

“Anything in this Agreement to the contrary notwithstanding, if (A) on the date
of termination of Executive’s employment with the Company or a subsidiary, any
of the Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and (B)
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (1) 6 months after the
Executive’s termination date, (2) the Executive’s death or (3) such other date
as will cause such payment not to be subject to such interest and additional
tax.”

3.             Except as expressly provided above, the Employment Agreement will
remain in effect in accordance with its original terms, and this amendment shall
under no circumstances be considered consent by the Executive to the Good Reason
event set forth herein.

4.             This amendment to the Employment Agreement shall be null and void
in the event the Merger contemplated by the Merger Agreement does not occur.

[The remainder of this page is intentionally left blank.]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Company, and the
Executive has personally executed this Agreement.

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

Name:

 

Steven F. Siegel

 

 

Title:

 

Executive Vice President

 

 

 

 

 

 

 

Company’s Address:

 

 

 

 

 

420 Lexington Avenue

 

 

New York, NY 10170

 

 

 

 

 

 

 

EXECUTIVE

 

 

By:

 

/s/ Leonard Brumberg

 

 

 

 

 

 

 

Executive’s Address:

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------